ANNEXE I

PROCEDURE COMPTABLE CPP
KOUILOU

PREAMBULE

Les termes utilisés dans la présente Annexe ont la même signification que celle qui leur est
donnée dans le Contrat, à moins que le contexte ne confère clairement à ces termes une
signification différente. Pour les besoins de la présente Procédure Comptable, le
"Contracteur" peut en outre désigner chacune des entités qui le constituent, notamment
lorsqu'il s'agit des droits ou obligations leur incombant à titre personnel. Certains des droits et
obligations du Contracteur peuvent être exercés par l'intermédiaire de l'Opérateur, notamment
lorsqu'il s'agit d'opérations ou de comptes communs aux entités qui constituent le Contracteur

En cas de contradiction ou de divergence entre la présente Annexe et les stipulations du
Contrat, ces dernières prévalent.

CHAPITRE I - REGLES GENERALES

ARTICLE ler :

La présente Procédure Comptable constitue l'annexe 1 au Contrat de Partage de Production du
14 Décembre 1996 portant sur le Permis de Kouilou, entre le Congo et Zetah dont elle fait
partie intégrante.

Elle fixe les méthodes, règles et procédures comptables auxquelles le Contracteur est tenu de
se conformer au titre de la comptabilisation des opérations résultant de l'exécution du Contrat,
ainsi que les rapports, états, déclarations, documents, informations et renseignements
comptables et financiers, périodiques ou non, qui doivent obligatoirement être fournis au
Congo en plus de ceux prévus par la réglementation fiscale et douanière applicable au
Contracteur.

ARTICLE 2 :

Conformément à l'article 5.7 du Contrat, le Contracteur tient sa comptabilité en langue
française et en dollars des Etats Unis d'Amérique (US $).

L'enregistrement initial des dépenses ou recettes réalisées en monnaies, y compris le Franc
CFA, autres que le US $ dans le cadre des Travaux Pétroliers sera effectué en US $ à utre
provisoire sur la base des taux de change prévalant dans la période et calculés conformément
aux méthodes habituelles du Contracteur.

La différence de change constatée entre l'enregistrement initial et le montant résultant de
l'application du taux de change en vigueur lors du règlement ou de l'encaissement est imputée
aux mêmes comptes de Coûts Pétroliers que ceux qui ont été mouvementés par
l'enregistrement initial, de façon à ce qu'il ne réalise ni gain ni perte

Le Contracteur fera parvenir au Congo, avec les états trimestriels prévus au Chapitre VII, un
relevé des taux de change utilisés dans la période, tels que cotés par le "Wall Street Journal"

Il est de l'intention des Parties qu'à l'occasion de la conversion de devises, de la
comptabilisation en US $ de montants en monnaies, y compris le franc CFA, autres que le US
$ et de toutes autres opérations de change relatives aux Travaux Pétroliers , le Contracteur ne
réalise ni gain, ni perte qui ne soit porté(e) aux comptes de Coûts Pétroliers

ARTICLE 3

Le Contracteur tiendra une comptabilité (ci-après la "Comptabilité" des Coûts Pérroliersi
permettant de distinguer les Travaux Pétroliers régis par le Contrat des autres activites
éventuellement exercées au Congo. La Comptabilité correspond à la comptabilité analytique
du Contracteur ou à des états de suivi et de synthèse relatifs aux Travaux Pétroliers.

Tous les registres, comptes, livres et états comptables, ainsi que l'original des pièces
justificatives, contrats, factures et autres documents relatifs à la Comptabilité sont conservés
au Congo. Les registres, comptes, livres et états comptables, ainsi que les originaux des
contrats, factures et autres documents justificatifs se rapportant aux Coûts Pétroliers doivent
être présentés à toute demande du Congo suivant les dispositions du Contrat

Tous les rapports, états, documents que le Contracteur est tenu de fournir au Congo soit en
vertu de la réglementation en vigueur, soit en application du Contrat, doivent comporter tous
les renseignements, informations et indications utiles au suivi du Contrat dans les conditions,
formes et délais indiqués au Chapitre VII de la présente Procédure Comptable

Lesdits rapports, étais, documents doivent être conformes aux modèles établis, le cas echéant.
par le Congo après consultation du Contracteur.

CHAPITRE I - COMPTABILITE GENERALE

ARTICLE 4 : PRINCIPES

1 - La comptabilité générale enregistrant les activités des entités constituant le Contracteur,
exercées dans le cadre du Contrat doit être conforme aux règles, principes et méthodes du
plan comptable général des entreprises en vigueur au Congo (Plan Comptable OCAM)

Toutefois, lesdites entités ont la faculté d'appliquer les règles et pratiques comptables
généralement admises dans l'industrie pétrolière dans la mesure où elles ne sont pas contraires
au Plan Comptable OCAM.

Il - Les réalisations au titre des Travaux Pétroliers sont imputées au débit ou au crédit des
comptes de Coûts Pétroliers dès que les charges ou produits correspondants sont dus ou
acquis.

Les charges et produits peuvent donc comprendre des imputations des sommes déjà payées ou
encaissées et des sommes facturées mais non encore payées ou encaissées, ainsi que des
imputations correspondant à des charges à payer ou à des produits à recevoir, c'est à dire des
dettes ou créances certaines, non encore facturées et calculées sur la base des éléments
d'estimation disponibles. Le Contracteur doit faire diligence pour que toute imputation
provisionnelle soit régularisée dans les plus brefs délais par la comptabilisation de la dépense
ou de la recette exacte.

Les charges à payer et les produits à recevoir, c'est à dire les dettes et les créances certaines
mais non encore facturées, payées ou encaissées, sont également pris en compte, ils sont
calculés sur la base d'estimation disponibles. Le Contracteur doit faire diligence pour que
toute inscription de cette nature soit régularisée dans les plus brefs délais par la
comptabilisation de la charge ou du produit réel(le) correspondant(e).

ARTICLE S : LE BILAN

La comptabilité générale doit refléter fidèlement la situation patrimoniale du Contracteur,
aussi bien active que passive, et permettre l'établissement d'un bilan annuel suffisamment
détaillé pour que le Congo puisse suivre l'évolution de chaque élément de l'actif et du passif et
apprécier la situation financière du Contracteur

Le bilan doit faire ressortir, pour chaque catégorie d'opérations, le résultat desdites opérations
Celui-ci est constitué par la différence entre les valeurs de l'actif net qui y est affecté à la
clôture et à l'ouverture de l'Année Civile, diminuée des suppléments d'apports correspondant à
des biens ou espèces nouvellement affectés aux dites opérations, et augmenice de:
prélèvements correspondant aux retraits, par l'entreprise, de biens ou d'espèces qui y étaient
précédemment affectés. |

L'actif net s'entend de l'excédent des valeurs d'actif sur le total formé, au passif, par les
créances des tiers et des Sociétés Affiliées du Contracteur, les amortissements et provisions
autorisés et justifiés.

Les biens appartenant au Congo, en application des stipulations de l'Article 13 du Contrat,
sont enregistrés dans la Comptabilité permettant de faire ressortir clairement leur statut
juridique et leur valeur d'acquisition, de construction ou de fabrication

Chaque entité constituant le Contracteur est responsable de la tenue de ses propres registres
comptables et doit respecter ses obligations légales et fiscales en la matière.

ARTICLE 6 : COMPTES DE CHARGES

Peuvent être portés au débit des comptes de charges et pertes par nature toutes les charges,
pertes et frais, qu'ils soient effectivement payés ou simplement dus, relatifs à l'Année Civile
concernée, à condition qu'ils soient justifiés et nécessités par les besoins des Travaux
Pétroliers et qu'ils incombent effectivement au Contracteur, à l'exclusion de ceux dont
l'imputation n'est pas autorisée par les stipulations du Contrat.

ARTICLE 7 : COMPTES DE PRODUITS ET PROFITS

Doivent être portés au crédit des comptes de produits et profits par nature, les produits de
toute nature, liés aux Travaux Pétroliers, qu'ils soient effectivement encaissés ou exigibles
par le Contracteur.

CHAPITRE I - LA COMPTABILITE DES COUTS PETROLIERS

ELEMENTS DES COUTS PETROLIERS ET PRINCIPES DE RECUPERATION

ABTICLE 8
l Suivant les mêmes règles et principes que ceux visés aux Articles 2 et 3 ci-dessus, le
Lntracteur tiendra, en permanence, une Comptabilité conformément à l'Article 3 faisant
leasortir le détail des dépenses effectivement payées ou encourues par lui et donnant droit à
lérupération en application des dispositions du Contrat et de la présente Annexe, les Coûts
l'stroliers récupérés par chaque entité composant le Contracteur, au fur et à mesure de
l'alfectation de la production destinée à cet effet, ainsi que les sommes venant en déduction
‘le Coûts Pétroliers. Ces Coûts Pétroliers seront actualisés conformément aux dispositions de
l'A tticle 7.2.4 du Contrat et suivant les mécanismes décrits à l'alinéa VIII- ci-dessous.
Il. La comptabilité des Coûts Pétroliers doit être sincère et exacte; elle est organisée et les
“uinptes tenus et présentés de manière que puissent être aisément regroupés et dégagés les
Cats Pétroliers afférents, notamment, aux dépenses

1) d'exploration,

2 ) d'appréciation,

3 ) de développement,

4 ) de production d'Hydrocarbures,

5 ) d'évacuation des Hydrocarbures et de stockage,

6 ) relatives aux activités connexes, annexes ou accessoires, en distinguant chacune d'elles

| En outre, les Coûts Pétroliers sont regroupés et présentés de la manière prévue à
l'Article 7.2.3 du Contrat afin de faciliter leur recouvrement à partir du "Cost Oil"

li. Pour chacune des activités ci-dessus, la comptabilité des Coûts Pétroliers doit permettre
ds faire ressortir :

1 ) les dépenses relatives aux immobilisations corporelles, notamment celles se rapportant
l'acquisition, la création, la construction ou la réalisation :

a) de terrains,
b) de bâtiments (ateliers, bureaux, magasins, logements, laboratoires, etc...).

c) d'installations de chargement et de stockage,

d) de voies d'acces et ouvrages d'infrastructure générale,

e) de moyens de transport des Hydrocarbures (canalisations d'évacuation, camions-
iternes, etc...),

f) d'équipements généraux,
g) d'équipements et installations spécifiques,
h) de véhicules de transport et engins de génie civil,

i) de matériel et outillage (dont la durée normale d'utilisation est supérieure à une
innée),

j) de forages productifs,
k) d'autres immobilisations corporelles.

2 ) les dépenses relatives aux immobilisations incorporelles, notamment celles se
“apportant :

a) aux travaux de terrain, de géologie et de géophysique, de laboratoire, études,
retraitement, etc...),

b) aux forages d'exploration,
c) aux autres immobilisations incorporelles.
3 ) les dépenses relatives aux matériels et matières consommables
4 ) les dépenses opérationnelles de fonctionnement. Il s'agit des dépenses de toute nature
non prises en compte aux paragraphes III, 1 } à 3 ) ci-dessus, et liées directement à l'étude, la
conduite et l'exécution des Travaux Pétroliers
5 ) les dépenses non opérationnelles. Il s'agit de dépenses supportées par le Contracteur,
liées aux Travaux Pétroliers et se rapportant à la direction et à la gestion administratives
desdites opérations
IV- Par ailleurs, la Comptabilité des Coûts Pétroliers doit faire ressortir, pour chacune des
catégories de dépenses énumérées ou définies aux paragraphes III, 1 ) à 5 ) précédents, les
dépenses effectuées au profit :

1 ) de l'Opérateur, pour les biens et services qu'il a fournis lui-même ;

2 ) des entités constituant le Contracteur, pour les biens et services qu'elles ont fourms
elles-mêmes

3 ) des Sociétes Affiliées ;
4 ) des tiers.

V- La Comptabilité des Coûts Pétroliers doit permettre de faire ressortir

F

4

1 ) le montant total des Coûts Pétroliers payés ou encourus par le Contracteur ;
2 ) le montant total des Coûts Pétroliers récupérés ;

3 ) les montants venant en diminution des Coûts Pétroliers et la nature des opérations
auxquelles se rapportent ces montants ;

4 )le montant des Coûts Pétroliers restant à récupérer.

VI- La Comptabilité des Coûts Pétroliers enregistre, au débit, toutes les dépenses

effectivement payées ou encourues se rapportant directement, en application du Contrat et des
stipulations de la présente Annexe, aux Travaux Pétroliers , et considérées comme imputables
aux Coûts Pétroliers.. -

Ces dépenses effectivement payées ou encourues doivent, à la fois :

1 ) être nécessaires à la réalisation des Travaux Pétroliers conformément aux usages de
l'Industrie Pétrolière,

2 ) être justifiées et appuyées de pièces et documents justificatifs permettant un contrôle et
une vérification par le Congo.

VII- La Comptabilité des Coûts Pétroliers enregistre, au crédit, le montant des Coûts
Pétroliers récupérés, au fur et à mesure que cette récupération est opérée, ainsi que, au fur et à
mesure de leur encaissement, les recettes et produits de toute nature qui viennent en
déduction des Coûts Pétroliers.

VIII- Aux fins de l'application de l'Article 7.2.4 du Contrat, les Coûts Pétroliers non
récupérés à la fin d'un Trimestre donné et imputés aux comptes des Coûts Pétroliers
antérieurement audit Trimestre sont actualisés selon la procédure suivante:

- les Coûts Pétroliers non récupérés pendant le Trimestre concerné sont multipliés par
une fraction dont le numérateur est égal à l'indice prévu à l'Article 3.7 du Contrat tel qu'il
s'applique à ce Trimestre et dont le dénominateur est égal à l'indice correspondant tel
qu'il s'applique au Trimestre précédant le Trimestre concerné.

- pour cette actualisation, il sera retenu comme date de paiement le quinzième jour du
mois suivant le mois d'imputation.

Cette indexation ne s'applique pas aux coûts des Travaux d'Abandon tels que prévus a
l'Article 13.10 ci-dessous et aux emprunts effectués auprès des tiers pour le financement des
Travaux Pétroliers. En conséquence, cette indexation ne portera que sur les financements
réalisés en fonds propres, y compris les avances en capital faites par les Sociétés Affiliées des
entités du Contracteur. ë

ÿ ARTICLE 9

Dès le démarrage de la production d'Hydrocarbures, sur la Zone de Permis, chaque entité
constituant le Contracteur commencera à récupérer sa part des Coûts Pétroliers relatifs à la
Zone de Permis correspondante selon les dispositions de l'article 7 du Contrat.

Les Coûts Pétroliers sont récupérés selon l'ordre des catégories ci-après:

1 - Coûts Pétroliers au titre des Travaux d'Exploitation ;

2 - Coûts Pétroliers au titre des Travaux d'évaluation et de Développement ;

3 - Coûts Pétroliers au titre des travaux de Recherche ; |

4 - Coûts Pétroliers au titre des provisions décidées pour la couverture des coûts des Travaux
d'Abandon.

Les coûts pétrolierscorrespondants aux dépenses encourues entre le 14 décembre 1996, date
de signature du Contrat de Partage de Production, au 10 janvier 1998, date d’entrée en |
vigueur ddudit Contrat seront reclassés au fin du présent paragraphe dans les catégories
correspondants aux opérations effectuées.

A l'intérieur de chaque catégorie, les Coûts Pétroliers seront récupérés suivant le principe

"First-in, First-out" : les Coûts Pélroliers les plus anciens sont réputés récupérés ou
récupérables en premier.

B - BASES D'IMPUTATION

ARTICLE 10

Les principes d'imputation et les méthodes analytiques habituelles du Contracteur en matière
de répartition et de reversement doivent être appliquées de façon homogène, équitable et non
discriminatoire à l'ensemble de ses activités.

Le Contracteur soumettra au Comité de Gestion toute modification substantielle qu'il pourrait |
être conduit à apporter à ces principes et méthodes et lui en commentera les effets |

ARTICLE 11 | Î

Sont imputées au débit des comptes matérialisant les Coûts Pétroliers, les dépenses, charges |
et coûts ci-après.

Les imputations correspondantes sont effectuées selon les méthodes et procédures habituelles
de la comptabilité analytique du Contracteur :

- imputation directe pour toutes les dépenses encourues au titre des Travaux Pétroliers dont la
comptabilisation peut être opérée immédiatement dans les comptes des Coûts Pétroliers
acquisition d'équipements, d'installations, matériels et matières consommables, prestations de
services rendus par des tiers extérieurs, les Sociétés Affiliées du Contracteur, etc

- imputation indirecte pour les dépenses et coûts encourues au titre des Travaux Pétroliers
dont la comptabilisation dans les comptes de Coûts Pétroliers relève de taux d'oeuvre internes
et de clés de répartition ; ces dépenses et coûts correspondent notamment aux prestations des
départements et services fonctionnels ou opérationnels du Contracteur et aux charges de
fonctionnement non opérationnelles.

ARTICLE 12

1 ) Les actifs corporels construits, fabriqués, créés ou réalisés par le Contracteur dans le cadre
des Travaux Pétroliers et effectivement affectés à ces Travaux Pétroliers sont comptabilisés
au prix de revient de construction, de fabrication, de création ou de réalisation. Il convient de
noter que certaines opérations de gros entretien devront figurer dans les actifs, conformément
aux pratiques habituelles du Contracteur, et être comptabilisées comme indiqué ci-dessus

2 ) Les équipements, matériels et matières consommables nécessités par les Travaux
Pétroliers et autres que ceux visés ci-dessus, sont :

a) soit acquis pour utilisation immédiate, sous réserve des délais d'acheminement et, si
nécessaire, d'entreposage temporaire par le Contracteur (sans, toutefois, qu'ils aient été
assimilés à ses propres stocks). Ces équipements, matériels et matières consommables acquis
par le Contracteur sont valorisés, pour imputation aux Coûts Pétroliers, à leur prix rendu à
pied d'oeuvre (prix rendu Congo).

Le prix rendu Congo comprend les éléments suivants, imputés selon les méthodes analytiques
du Contracteur:

1- le prix d'achat après ristournes et rabais,

2- les frais de transport, d'assurance, de transit, de manutention et de douane (et autres
impôts et taxes éventuels) depuis le magasin du vendeur jusqu'à celui du Contracteur ou
jusqu'au lieu d'utilisation, selon le cas,

3- et, lorsqu'il y a lieu, les frais de fonctionnement du magasin du Contracteur incluant
l'amortissement des bâtiments calculé conformément au paragraphe 5 ), b) du présent Article,
le coût de gestion du magasin, les frais des services d'approvisionnement locaux et, le cas
échéant, hors Congo.

b) soit fournis par une des entités composant le Contracteur à partir de ses propres stocks

1- Les équipements et matériels neufs, ainsi que les matières consommables, fournis par
une des entités constituant le Contracteur à partir de ses propres stocks ou de ceux de ses
autres activités sont valorisés, pour imputation, au dernier prix de revient moyen pondert
calculé conformément aux dispositions du paragraphe 2 ), a ci-dessus.

2- Les matériels et équipements amortissables déjà utilisés fournis par une des entités
constituant le Contracteur à partir de ses propres stocks ou de ceux de ses autres activités, y
compris celles de ses Sociétés Affiliées, sont valorisés, pour imputation aux Coûts Pétroliers,
d'après le barème ci-après :

i- Matériel neuf (Etat "A") :

Matériel neuf qui n'a jamais été utilisé : 100% (cent pour cent) du coût net correspondant au
dernier prix de revient moyen pondéré, calculé conformément aux dispositions du paragraphe
2 ), a ci-dessus.

ii- Matériel en bon état (Etat "B"):

Matériel d'occasion en bon état et encore utilisable dans sa destination initiale sans
réparation : 75% (soixante-quinze pour cent) du coût net du matériel neuf tel que défini c1-
dessus.

ji- Autre matériel usagé (Etat "C"') :

Matériel encore utilisable dans sa destination initiale, mais seulement après réparation et
remise en état : 50% (cinquante pour cent) du coût net du matériel neuf tel que défini ci-
dessus.

iv- Matériel en mauvais état (Etat "D"') :

Matériel non utilisable dans sa destination initiale, mais qui est utilisable pour d'autres
services : 25% (vingt-cinq pour cent) du coût net du matériel neuf tel que défini ci-dessus

v- Ferrailles et rebuts (Etat "E")
Matériels hors d'usage et irréparable : prix courant des rebuts.

La valeur des équipements et matériels fournis par une des entités constituant le Contracteur à
partir de stocks appartenant à une association extérieure aux Travaux Pétroliers est
déterminée selon les dispositions contractuelles régissant ladite association.

3 ) L'Opérateur ne garantit pas la qualité du matériel neuf visé ci-dessus au-delà de ce que fait
le fabriquant ou le revendeur du matériel concerné. En cas de matériel neuf défectueux, le
Contracteur fait diligence pour obtenir remboursement ou compensation de la part du
fabriquant ou du revendeur, cependant le crédit correspondant n'est passé en écriture qu'à la
réception du remboursement ou de la compensation ;

4 ) En cas de défecruosité du matériel usagé visé ci-dessus, le Contracteur credite le compte
des Coûts Pétroliers des sommes qu'il aura effectivement encaissees en compensation

5 ) Utilisation des matériels, équipements et installations appartenant en propre au
Contracteur.

3€
Les matériels, équipements et installations appartenant en propre au Contracteur et utilisés à
titre temporaire pour les besoins des Travaux Pétroliers, sont imputés aux Coûts Pétroliers
pour un montant de location couvrant notamment :

a) l'entretien et les réparations,

b) une quote-part, proportionnelle au temps d'utilisation pour les Travaux Pétroliers
selon les règles de la comptabilité analytique du Contracteur de l'investissement et de la
rémunération du capital investi.

c) les dépenses de transport et de fonctionnement et toutes autres dépenses non déja
imputées par ailleurs

Le prix facturé exclut toute charge inhérente aux surcoûts dus, notamment, à une
immobilisation ou à une inutilisation anormales desdits équipements et installations dans le
cadre des activités du Contracteur autres que les Travaux Pétroliers

En tout état de cause, les coûts imputés aux Coûts Pétroliers pour l'utilisation de ces
équipements et installations ne doivent pas excéder ceux qui seraient normalement pratiqués
au Congo par des entreprises tierces à des conditions de qualité et de disponibilité similaires

6 ) Les actifs corporels ainsi que les équipements, matériels et matières consommables acquis
pour les besoins des Travaux Pétroliers deviennent la propriété du Congo dans les conditions
prévues à l'Article 13 du Contrat.

ARTICLE 13

Les dépenses opérationnelles sont imputées aux Coûts Pétroliers au prix de revient pour le
Contracteur des prestations ou charges qu'elles concernent, tel que ce prix ressort des comptes
de celui-ci et tel qu'il est déterminé en application des dispositions de la présente Annexe. Ces
dépenses comprennent, notamment:

1 ) Les impôts, droits et taxes payés au Congo.

La Redevance et l'Impôt sur les Sociétés mentionnés à l'Article 11 du Contrat ne sont pas
imputables aux Coûts Pétroliers, à l'exception de la redevance minière proportionnelle
calculée sur les Hydrocarbures Liquides consommés par le Contracteur au cours des Travaux
Pétroliers.

2 ) Les dépenses de personnel et d'environnement du personnel

a) Principes

Dans la mesure où elles correspondent à un travail et à des services effectifs et où elles ne
sont pas excessives eu égard à l'importance des responsabilités exercées, au travail effectué et
aux pratiques habituelles, ces dépenses couvrent tous les paiements effectués ou charges
encourues à l'occasion de l'utilisation et de l'environnement du personnel travaillant au Congo

pour la conduite et l'exécution des Travaux Pétroliers ou pour leur supervision. Ce personnel
comprend les personnes recrutées localement par le Contracteur et celles mises à la
disposition de celui-ci par ses Sociétés Affiliées ou des tiers.

b) Eléments.

Les dépenses de personnel et d'environnement comprennent, d'une part, toutes les sommes
payées où remboursées ou encourues au titre du personnel visé ci-dessus, en vertu des textes
légaux et réglementaires, des conventions collectives, des contrats de travail et du règlement
propre au Contracteur et, d'autre part, les dépenses payées ou encourues pour l'environnement
de ce personnel, notamment :

1- salaires et appointements d'activité ou de congé, heures supplémentaires, primes et
autres indemnités suivant les réglementations internes en vigueur ;

2- charges patronales y afférentes résultant des textes légaux et réglementaires, des
conventions collectives et des conditions d'emploi, y compris le coût des pensions et retraite ;

3- dépenses payées ou encourues pour l'environnement du personnel ; celles-ci
représentent, notamment :

i) les dépenses d'assistance médicale et hospitalière, d'assurance sociale et toutes
autres dépenses sociales particulières au Contracteur, notamment liées à la scolarité au Congo
des enfants de son personnel et aux oeuvres sociales, suivant les réglementations internes en
vigueur,

ii) les dépenses de transport des employés, de leur famille et de leurs effets
personnels, lorsque la prise en charge de ces dépenses par l'employeur est prévue par le
contrat de travail,

iii) les plans de préretraite, de retraite et de réduction de personnel en proportion de
la durée de l'affectation dudit personnel aux Travaux Pétroliers,

iv) les dépenses de logement du personnel, y compris les prestations y afférentes,
lorsque leur prise en charge par l'employeur est prévue par le contrat de travail (eau, gaz,
électricité, téléphone),

v) les indemnités payées ou encourues à l'occasion de l'installation et du départ des
salariés,

vi) les dépenses afférentes au personnel administratif rendant les services suivants
gestion et recrutement du personnel local, gestion du personnel expatrié, formation
professionnelle, entretien et fonctionnement des bureaux et logement, lorsque ces dépenses ne
sont pas incluses dans les frais généraux ou sous d'autres rubriques,

vii) les frais de location des bureaux ou leur coût d'occupation, les frais des services
administratifs collectifs (secrétariat, mobilier, fournitures de bureau, informatique,
télécommunications, etc...)

viüi) les frais de formation assurée par le Contracteur au Congo ou à l'étranger par
son personnel ou par des tiers.

4

c) Conditions d'imputation.
Les dépenses de personnel correspondent:

1- soit à des dépenses directes imputées directement au compte des Coûts Pétroliers
correspondant,

2- soit à des dépenses indirectes où communes imputées au compte des Coûts
Pétroliers à partir des données de la comptabilité analytique et déterminées au prorata du
temps consacré aux Travaux Pétroliers .

Les imputations des dépenses de personnel sont effectuées pour des montants réels ou pour
des montants provisionnels ou forfaitaires et excluent toute duplication de coûts.

3 ) Les dépenses payées ou encourues à raison des prestations de services fournies par les
Tiers, les entreprises constituant le Contracteur ou les Sociétés Affiliées.

Ces dépenses comprennent:
i)- Services extérieurs.

Les services rendus par les Tiers, y compris par les Parties, sont imputés à leur prix de
revient comptable pour le Contracteur, c'est à dire au prix facturé par les fournisseurs, y
compris tous droits, taxes et charges annexes éventuels; les prix de revient sont diminués de
tous rabais, remises, ristournes et escomptes obtenus par le Contracteur, soit directement, soit
indirectement.

ii)- Services des Sociétés Affiliées.
a)- Services spécifiques.

Sous réserve des dispositions de l'Article 3.6 du Contrat, le Contracteur peut demander
à toute Société Affiliée de fournir des services professionnels, techniques ou autres
spécifiques qui ont été inclus dans le Programme de Travaux et dans le Budget et qui ne
sont pas couverts par les honoraires pour les services mentionnés sous b)}- ci-après.

Le coût des services techniques et professionnels fournis par les employés de l'une
quelconque des Sociétés Affiliées du Contracteur, tant à l'intérieur qu'à l'extérieur du
Congo, qui consistent notamment en salaires, appointements, charges salariales des
employés qui fournissent ces services, en une quote-part du coût des matériels,
équipements et installations qui sont mis à disposition à l'occasion de ces prestations,
ainsi que les frais généraux y afférents . Ces coûts sont déterminés selon les méthodes
habituelles en coûts complets des Sociétés Affiliées du Contracteur ; ils seront imputés
conformément aux pratiques comptables habituelles des Sociétés Affiliées sur la base
de facturations justifiées par des relevés d'unités d’œuvre (les unités d’œuvre utilisées
pour évaluer et facturer l'assistance technique correspondent à des temps agents et des
unités de compte spécifiques en ce qui concerne certaines prestations ; de manière
générale, ces unités d'œuvre sont imputées par saisie individuelle après validation
hiérarchique)

Les imputations couvriront les services fournis notamment dans les domaines suivants :

ingénierie, géologie, géophysique, forage et production, gisement et étude des
réservoirs, études économiques, rédaction, comptabilité, finance, montage et gestion
des financements, trésorerie, fiscalité, droit, relations avec le personnel et formation,
gestion, direction, traitement de données et achats, transit, contrats techniques, dessin

b)- Services, conseils et assistance techniques généraux

Le Contracteur passera des honoraires pour services au débit des comptes au titre des
coûts de services, conseils et assistance techniques généraux, y compris une
contribution au paiement du coût des Travaux de Recherche et des Travaux de
Développement, à des taux calculés pour récupérer les coûts effectifs (sans profit) de
tous les services, conseils et assistance techniques généraux mis à la disposition du
Contracteur en vertu d'un contrat de services passé entre Zetah et toute Société Affiliee,
relatif aux Travaux Pétroliers; un exemplaire du contrat et de toutes les modifications
apportées à celui-ci sera mis à la disposition du Congo.

Les montants passés au débit des comptes en vertu de a)- et b)- du présent paragraphe seront
calculés conformément à la pratique comptable habituelle des Sociétés Affiliées de Zetah et
n'excéderont pas ceux pratiqués par d'autres sociétés opératrices dans la région et dans des
conditions similaires.

iii) Utilisation d'équipement et du matériel du Contracteur.

Lorsque le Contracteur utilise, pour les Travaux Pétroliers , du matériel, des équipements ou
des installations qui sont la propriété exclusive d'une entreprise constituant le Contracteur, il
impute aux Coûts Pétroliers, au prorata du temps d'utilisation, la charge correspondante,
déterminée selon ses méthodes habituelles et selon les principes définis au paragraphe 1) ci
dessus. Cette charge comprend, notamment, une quote-part

1- de l'amortissement annuel calculé sur le "prix rendu Congo" d'origine défini à l'Article
12 ci-dessus ;

2- du coût de la mise en oeuvre, des assurances, de l'entretien courant, du financement et
des révisions périodiques.

3- Les frais de magasinage
Les frais de magasinage et de manutention (frais de personnel et frais de fonctionnement des
services) sont imputés aux Coûts Pétroliers au prorata de la valeur des sorties de biens
enregistrées.

4- Les dépenses de transport
Sont imputées aux Coûts Pétroliers les dépenses de transport de personnel, de matériel ou

d'équipements destinés et affectés aux Travaux Pétroliers et qui ne sont pas déjà couvertes par
les paragraphes ci-dessus ou qui ne sont pas intégrées dans les prix de revient.

FÉ

4 ) Les avaries et pertes affectant les biens communs

Toutes les dépenses nécessaires à la réparation et à la remise en état des biens à la suite
d'avaries ou de pertes résultant d'incendies, inondations, tempêtes, vols, accidents ou tout
autre cause, sont imputées selon les principes définis dans la présente Annexe, sous réserve
des dispositions de l'Article 3.8 du Contrat.

Les sommes recouvrées auprès des compagnies d'assurances pour ces avaries et pertes sont
créditées aux comptes des Coûts Pétroliers.

Les dépenses de cette nature supérieures à un million (1.000.000) de US $ seront portées à la
connaissance du Comité de Gestion.

5 ) Les frais courants d'exploitation et les dépenses de maintenance

Les frais courants d'exploitation du matériel, des équipements et des installations affectés aux
Travaux Pétroliers sont imputées aux Coûts Pétroliers à leur prix de revient pour les charges
en imputation directe et sur la base des taux standard ou des clés de répartition en vigueur du
Contracteur pour les charges en imputation indirecte.

Les dépenses de maintenance (entretien courant et gros entretien) du matériel, des
équipements et des installations affectés aux Travaux Pétroliers sont imputées aux Coûts
Pétroliers au prix de revient

6 ) Les primes d'assurances et dépenses liées au règlement des sinistres

Sont imputées aux Coûts Pétroliers:

a) les primes, commissions et frais relatifs aux assurances contractées pour couvrir les
Hydrocarbures extraits, les personnes et les biens affectés aux Travaux Pétroliers ou pour
couvrir la responsabilité civile du Contracteur à l'égard des tiers dans le cadre desdits
travaux ;

b) les dépenses supportées par le Contracteur lors d'un sinistre survenu dans le cadre des
Travaux Pétroliers, celles supportées en règlement de toutes pertes, réclamations, dommages
et autres dépenses annexes, non couverts par les assurances souscrites ;

c) les dépenses payées en règlement de pertes, réclamations, dommages ou actions
Judiciaires, non couvertes par une assurance et pour lesquelles le Contracteur n'est pas tenu de
souscrire une assurance. Les sommes recouvrées auprès des assurances au titre des polices et
garanties sont comptabilisées conformément à l'Article 16, 2 ), d) ci-après,

7 ) Les dépenses d'ordre juridique

Sont imputées aux Coûts Pétroliers, les dépenses relatives aux frais de procédure, d'enquête et
de règlement des litiges et réclamations (demandes de remboursement ou compensation), qui
surviennent à l'occasion des Travaux Pétroliers ou qui sont nécessaires pour protéger ou
recouvrer les biens, y compris, notamment, les honoraires d'avocats ou d'experts, les frais
jundiques, les frais d'enquête ou d'obtention de la preuve, ainsi que les sommes versées à titre
de règlement transactionnel ou de liquidation finale de tout litige ou réclamation.

Lorsque de tels services sont effectués par le personnel du Contracteur ou par des Sociétés
Affiliées, une rémunération, correspondant au temps et aux coûts réellement supportés, est
incluse dans les Coûts Pétroliers. Le prix ainsi imputé pour les services rendus par les
Sociétés Affiliés ne devra pas être supérieur à celui qui aurait été paré à des uers pour des
services identiques ou analogues, en termes de qualité et de disponibihte

8 ) Les intérêts, agios et charges financières

Les intérêts, agios, commissions, courtages et autres charges financières, encourues par le
Contracteur, y compris auprès des sociétés affiliées au titre des denes, emprunts et autres
moyens de financement liés aux Travaux Pétroliers sont imputés aux Coûts Pétroliers.

Ces règles d'imputation sont applicables aux intérêts, agios et charges financières encourus
sur la Zone de Permis conformément aux dispositions de l’arucle 46 du Code des
Hydrocarbures

9 ) Les pertes de change

Sont imputées aux Coûts Pétroliers, les pertes de change réalisées liées aux emprunts et dettes
du Contracteur.

Cependant, le Contracteur ne saurait être garanti contre les risques de change ou manques à
gagner liés à l'origine des capitaux propres investis et à l'autofinancement, et les pertes
éventuellement subies de ce fait ne peuvent, en aucun cas, être considerées comme des Coûts
Pétroliers ; elles ne peuvent, par conséquent, être inscrites au compte des Coûts Pétroliers, ni
donner droit à récupération. Il en est de même des primes et frais d'assurances que le
Contracteur viendrait à contracter pour couvrir de tels risques.

Les pertes de change réalisées et liées aux créances se rapportant aux Travaux Pétroliers et
traitées directement en monnaie autre que le dollar américain sont egalement imputables aux
Coûts Pétroliers.

10 }- Coûts des travaux d'Abandon.

Les coûts de Travaux d'Abandon seront récupérables conformément à l'Arucle 7.23 du
Contrat.

Ces coûts seront établis et remboursés comme suit :

- le Contracteur soumettra au Comité de Gestion un budget des coûts de Travaux d'Abandon,
notamment lorsque soixante quinze pour-cent (75%) des réserves esumées sont produites. A
cet effet, le Contracteur soumettra à l'approbation du Comité de Gesuon, pour chaque Permis
d'Exploitation, une estimation des coûts des Travaux d'Abandon, ainsi qu'une proposition
pour la récupération de ces coûts basée sur la productivité des puits. le comportement des
réservoirs et les Travaux d'Exploitation anticipés.

- sont imputés aux Coûts Pétroliers les coûts des Travaux d'Abandon établis sur la base de
ladite estimation et calculés sur la base d'unités de production estimee. a partir d'un Trimestre
qui permettra au Contracteur de couvrir les coûts de Travaux d'Abandon avec la part de Cost
Oil qui reste disponible compte tenu des coûts des Travaux d'Exploitanon prévisibles

Les estimations susvisées pourront être révisées à tout moment par le Comité de Gestion à la
demande d'une des Parties.
ARTICLE 14

1) Les frais exposés à l'occasion des contrôles et vérifications opérés par le Congo ,
conformément aux dispositions du Contrat, sont inclus dans les Coûts Pétroliers.

2) Les dépenses raisonnablement engagées par le Contracteur à l'occasion de la tenue des
Comités de Gestion pour l'organisation des Comités de Gestion et pour permettre au Congo
d'y participer.

3) Les charges de fonctionnement non opérationnelles

Il convient d'entendre par charges de fonctionnement non opérationnelles, les charges
encourues par le Contracteur au titre de la direction et de la gestion administrative et
financière des activités dont il a la charge et correspondant :

a) d'une part, aux frais de fonctionnement de la direction et des services administratifs et
financiers du Contracteur au Congo, que ces fonctions soient exercées directement par le
Contracteur ou par des Sociétés Affiliées. Une quote-part de ces frais est imputable aux Coûts
Pétroliers à leur prix de revient suivant les méthodes en vigueur du Contracteur.

b) d'autre part, à l'Assistance Générale destinée à couvrir la part équitable des frais de
direction générale et administrative du groupe de l'Opérateur. Cette Assistance Générale est
imputable conformément à l'Article 13.3 ci-dessus.

4) Les autres dépenses, y compris les dépenses payées ou encourues en raison du transport des
Hydrocarbures jusqu'au(x) point(s) d'enlèvement sont inclues dans les Coûts Pétroliers. Il
s'agit de toutes les dépenses effectuées ou pertes subies liées à l'exécution des Travaux
Pétroliers conformément aux usages de l'Industrie Pétrolière et dont l'imputation aux Coûts
Pétroliers n'est pas exclue par les stipulations du Contrat ou de la présente Annexe.

5) Le Contracteur peut imputer aux Coûts Pétroliers toutes autres dépenses qui n'ont pas été
prises en compte dans les stipulations des Articles 12 et 13 ci-dessus, dans la mesure où ces
dépenses sont engagées par le Contracteur pour l'exécution des Travaux Pétroliers
conformément aux usages de l'Industrie Pétrolière. Ces dépenses comprennent notamment les
dépenses afférentes à toute urgence concernant la sécurité des personnes et des biens dans le
cadre des Travaux Pétroliers.

ARTICLE 15

Les paiements effectués en règlement de frais, charges ou dépenses exclues par les
stipulations du Contrat ou de la présente Annexe ne sont pas pris en compie et ne peuvent
donc donner lieu à récupération.
#
Ces frais, charges et dépenses comprennent notamment :
1) les coûts et dépenses non liés aux Travaux Pétroliers ;
2) la redevance due au Congo conformément à l'Article 11.1 du Contrat, à l'exception de la
redevance minière proportionnelle calculée sur les Hydrocarbures Liquides consommés par le
Contracteur au cours des Travaux Pétroliers ;
3) l'Impôt sur les Sociétés ;

4) les bonus versés au Congo relatifs au Permis Kouilou ,

5) les intérêts, agios et frais se rapportant aux emprunts non destinés à financer les Travaux
Pétroliers et aux emprunts pour le financement de l'Exploration ;

6) les intérêts relatifs aux prêts consentis par les Sociétés Affiliées du Contracteur dans la
mesure où ces intérêts excèdent la limite prévue aux deux premiers alinéas de l'Article 13, 8)

ci-dessus ;

7) Les pertes de change qui constituent des manques à gagner résultant de risques liés à
l'origine des capitaux propres et de l'autofinancement du Contracteur.

8) les pénalités payées au Congo en application de la réglementation des hydrocarbures.

ARTICLE 16

Pour chaque entité du Contracteur, doivent venir en déduction des Coûts Pétroliers,
notamment:

1 ) La valeur des quantités d'Hydrocarbures revenant au Contracteur en application des
stipulations de l'Article 7.2 du Contrat, seion l'évaluation de l'Article 9 du Contrat.

2 ) Tous autres recettes, revenus, produits et profits liés aux Travaux Pétroliers, notamment
ceux provenant :

a) de la vente de substances connexes;

b) du transport et du stockage de produits appartenant aux tiers dans les installations
réalisées dans le cadre des Travaux Pétroliers ;

c) de bénéfices de change réalisés sur les créances et les dettes du Contracteur dans les
mêmes conditions que les imputations de même nature au titre de l'Article 15 ci-dessus ;

d) des remboursements effectués par les assureurs, au titre des avaries, pertes ou sinistres
imputés aux Coûts Pétroliers ;

e) de règlements transactionnels ou de liquidations, dans la mesure où les dépenses y
afférentes ont été imputées aux Coûts Pétroliers ;

f) de cessions ou de location de biens acquis ou réalisés dans le cadre des Travau:
Pétroliers ;

g) de la fourniture de prestations de services, dans la mesure où les dépenses y afférente
ont été imputées aux Coûts Pétroliers ;

h) de rabais, remises et ristournes obtenus, s'ils n'ont pas été imputés en déduction du pn:
de revient des biens auxquels ils se rapportent.

ARTICLE 17

1 ) Les matériels, équipements, installations et consommables qui sont inutilisés ot
inutilisables, sont retirés des Travaux Pétroliers pour être, soit déclassés ou considérés comm:
"ferrailles et rebuts", soit rachetés par le Contracteur pour ses besoins propres, soit vendus :
des tiers ou à ses Sociétés Affiliées.

2 ) En cas de cession de matériels aux entités constituant le Contracteur ou à leurs Sociéte
Affiliées, les prix sont déterminés conformément aux dispositions de l'Article 12. 2 ), b) de ki
présente Annexe, ou, s'ils sont supérieurs à ceux résultant de l'application dudit Article
convenus entre les Parties. Lorsque l'utilisation du bien concerné dans les Travaux Pétroliers :
été temporaire et ne justifie pas les réductions de prix fixées à l'Article susvisé, ledit bien es
évalué de façon que les Coûts Pétroliers soient débités d'une charge nette correspondant à i:
valeur du service rendu.

3 ) Les ventes à des tiers des matériels, équipements, installations et consommables son
effectuées par le Contracteur au prix du marché. Tous remboursements ou compensation
accordés à un acheteur pour un matériel défectueux sont débités au compte des Coût
Pétroliers dans la mesure et au moment où ils sont effectivement payés par le Contracteur

4 ) S'agissant de biens qui appartiennent au Congo en vertu des stipulations de l'Article 13 di
Contrat, le Contracteur communiquera au Comité de Gestion la liste des biens céde
conformément au paragraphe 2) ci-dessus.

5 ) les ventes ou retraits visés ci-dessus seront soumis au Comité de Gestion qui er
déterminera les modalités de réalisation.

6 ) Lorsque les Coûts Pétroliers restant à récupérer ne représentent plus que des dépense
d'exploitation, le produit de ces ventes doit être versé au Congo ; le versement doit intervem
dans les trente (30) jours suivant la date de l'encaissement du prix par le Contracteur.

7 ) Lorsqu'un bien est utilisé au bénéfice d'un tiers ou du Contracteur pour des opérations nor
couvertes par le Contrat, les redevances correspondantes sont calculées à des taux qui, sau
accord du Congo, ne peuvent être calculés sur une base inférieure aux prix de revient.
20

CHAPITRE IV - INVENTAIRE

ARTICLE 18

Le Contracteur tiendra un inventaire permanent, en quantités et en valeurs, de tous les biens
meubles et immeubles acquis ou réalisés dans le cadre des Travaux Pétroliers

Lorsque des stocks de matériels et matières consommables ont été constitués dans le cadre
des Travaux Pétroliers, le Contracteur procédera, à intervalles raisonnables, mais au moins
une fois par an, aux inventaires physiques, suivant ses méthodes en vigueur d'inventaires
tournants.

Si le Congo souhaite participer à une de ces opérations d'inventaires tournants, il en informe
l'Opérateur et la date en est fixée d'un commun accord.

Le rapprochement de l'inventaire physique et de l'inventaire comptable, tel qu'il résulte des
comptes, sera fait par le Contracteur . Un état détaillant les différences en plus ou en moins,

CHAPITRE V - PROGRAMMES DE TRAVAUX ET BUDGETS ANNUELS

A - REGLES GENERALES
ARTICLE 19

Le Contracteur soumet au Comité de Gestion les Programmes de Travaux et Budgets
conformément à l'Article 5 du Contrat. Ces Programmes de Travaux et Budgets
correspondants, qui seront, au besoin, expliqués et commentés par le Contracteur,
comporteront, notamment:

1 ) un état estimatif détaillé des coûts, par nature,
2 ) un état valorisé des investissements, par grosses catégories,
3 ) une estimation des variations des stocks des matériels et matières consommables,

4 ) un état prévisionnel des productions et coûts de production, par Zone de Permis et par
champ.

Concernant la prévision de production de l'Année Civile suivante, cet état présentera un
plan de production détaillant, par champ et par mois, les quantités d'Hydrocarbures Liquides,
dont la production est prévue. En tant que de besoin, le Contracteur fera parvenir des états
rectificatifs.

B - PRESENTATION.
ARTICLE 20

Les Programmes de Travaux et Budgets sont découpés en lignes budgétaires. Les lignes
budgétaires sont ventilées, d'une part, par Zone de Permis et par champ, et d'autre part, par
nature d'opérations : exploration, appréciation, développement, exploitation, transport,
stockage, gros entretien, autres.

© - SUIVI ET CONTROLE
ARTICLE 21

Les Programmes de Travaux et Budgets indiqueront, en outre, les réalisations et les prévisions
de clôture de l'Année Civile en cours, et comporteront des explications sur les écarts
significatifs entre prévisions et réalisations, par ligne budgétaire. Sont considérés comme
significatifs les écarts de plus de dix pour cent ou d'un montant égal ou supérieur à un million
de dollars américains (US $ 1.000.000).

Dans les quarante-cinq premiers jours de l'Année, le Contracteur fait parvenir au Congo la
liste des comptes analytiques constituant chaque ligne budgétaire, avec mise à jour chaque
trimestre, si nécessaire, de manière à permettre la reconstitution des réalisations se rapportant
aux lignes budgétaires des Programmes de Travaux et Budgets annuels approuvés.
22

CHAPITRE VI - VERIFICATION DES COMPTES
ARTICLE 22

Le Congo peut vérifier la comptabilité des Coûts Pétroliers, soit par ses propres agents, soit
par l'intermédiaire d'un cabinet international indépendant.

A cet effet, le Congo et le Contracteur s'informent mutuellement des périodes qui leur
conviennent pour procéder à ces vérifications, et les dates auxquelles celles-ci auront lieu
sont arrêtées, autant que possible, d'un commun accord, dans la limite des délais de
prescription prévus à l'Article 5.6 du Contrat.

Les sections de la comptabilité analytique du Contracteur qui enregistrent des dépenses
relatives à la fois aux Travaux Pétroliers et à d'autres activités ne relevant pas du Contrat,
peuvent faire l'objet, au choix du Congo, soit d'une vérification directe par ses propres agents,
soit d'une vérification par l'intermédiaire du cabinet dont il utilise les services ou par
l'intermédiaire des commissaires aux comptes du Contracteur requis à cet effet, afin qu'ils
puissent certifier que les dispositions du Contrat et de la présente Annexe sont bien
appliquées et que les procédures comptables et financières du Contracteur sont correctement
suivies et appliquées sans discrimination et de manière équitable aux diverses opérations
concernées.

Les frais d'assistance facturés par les Sociétés Affiliées aux entités constituant le Contracteur,
feront l'objet de la fourniture à la demande du Congo d'un certificat du cabinet international
chargé de certifier les comptes des sociétés concernées. Ce cabinet devra certifier que les
frais imputés aux opérations pétrolières ont été déterminés de manière équitable et non
discriminatoire. Les prestations d'assistance fournies par les Sociétés Affiliées des entités
constituant le Contracteur doivent être certifiées, par ledit cabinet, comme ayant été facturées
sans élément de profit pour lesdites Sociétés Affiliées. Les frais des commissaires aux
comptes seront payés par le Contracteur en tant que frais récupérables

Les Coûts Pétroliers enregistrés au cours de toute Année Civile seront considérés comme
exacts et sincères, selon les dispositions de l'Article 5.6 du Contrat. Le Congo peut procéder à
“ne nouvelle vérification des seules écritures concernées par toute réserve écrite ainsi
_xprimée par le Congo et pour laquelle un désaccord subsiste après soumission au Comité de
Gestion. Ces comptes demeureront ouverts jusqu'à l'achèvement de la nouvelle vérification et
jusqu'à ce que le désaccord soit réglé conformément à l'article 5.6 du Contrat.
CHAPITRE VII - ETATS DES REALISATIONS - SITUATIONS - COMPTES-
RENDUS

ARTICLE 23

Outre les états et informations prévus par ailleurs, le Contracteur fera parvenir au Congo,
dans les conditions, formes et délais indiqués ci-après, le détail des opérations et travaux
réalisés, tels qu'ils sont enregistrés dans les comptes, documents, rapports et états tenus ou
établis par lui et relatifs aux Travaux Pétroliers.

ARTICLE 24

A - ETAT DES TRAVAUX D'EXPLORATION.

Dans les soixante jours suivant la fin de chacun des trois premiers trimestres de l'Année
Civile et dans les quatre-vingt-dix jours suivant la fin du quatrième trimestre, le Contracteur
fait parvenir au Congo un état des réalisations indiquant notamment, pour le trimestre civil
précédent, le détail et la nature des travaux d'exploration réalisés sur la Zone Contractuelle et
les dépenses s'y rapportant en distinguant par Zone de Permis, notamment, les travaux

relatifs :

1 ) à la géolouie, en distinguant la géologie de terrain et la géologie de bureau et de
laboratoire ;

2 ) à la géophysique, par catégorie de travaux (sismique, magnétométrie, gravimétnie,
interprétation, etc...) et par équipe ;

3 ) aux forages d'exploration, par puits ;
4 ) aux forages d'appréciation, par puits,
5 ) aux pistes d'accès, puits d'eau et autres travaux se rapportant au lieu du forage

6 ) aux autres travaux d'exploration

ARTICLE 25

B - ETAT DES TRAVAUX DE DEVELOPPEMENT ET D'EXPLOITATION.

Dans les soixante jours suivant la fin de chacun des trois premiers Trimestres de l'Année
Civile et dans les quatre-vingt-dix jours suivant la fin du quatrième Trimestre, le Contracteur
fait parvenir au Congo un état des réalisations indiquant notamment, pour le Trimestre civil
précédent, le détail et la nature des travaux de développement et d'exploitation effectués sur
la Zone Contractuelle et les dépenses s'y rapportant, en distinguant par Zone de Permis,
notamment, les travaux relatifs :

Q

1 ) aux forages de Développement, par champ et par campagne de forage ;

2 ) aux installations spécifiques de production ;

3 ) aux forages de production, par champ et par campagne de forage ;

4 ) aux installations et moyens de transport des Hydrocarbures Liquides par champ ;

5 ) aux installations de stockage des Hydrocarbures Liquides par champ, après traitement
primaire.

ARTICLE 26

C - ETAT DES VARIATIONS DES COMPTES D'IMMOBILISATIONS ET DES STOCKS
DE MATERIEL ET DE MATIERES CONSOMMABLES.

Dans les soixante jours suivant la fin de chacun des trois premiers Trimestres de l'Année
Civile et dans les quatre-vingt-dix jours suivant la fin du quatrième Trimestre, le Contracteur
fait parvenir au Congo un état des réalisations indiquant notamment, pour le Trimestre civil
précédent, les acquisitions et créations d'immobilisations, de matériels et de matières
consommables nécessaires aux Travaux Pétroliers, par champ et par grandes catégories, ainsi
que les sorties (cessions, pertes, destructions, mises hors service) de ces biens.

ARTICLE 27
D - ETAT DE PRODUCTION DU MOIS.

Cet état doit être envoyé au Congo conformément à l'Article 16 du Contrat au plus tard le
28ème jour de chaque mois.

Il indiquera, par Zone de Permis et par champ, les quantités d'Hydrocarbures Liquides
produites effectivement au cours du mois précédent et la part de cette production revenant à
chacune des Parties calculée sur des bases provisoires en application des dispositions du
Contrat.

ARTICLE 28
E - ETAT DE LA REDEVANCE

Cet état doit parvenir au Congo dans les soixante jours suivant la fin de chacun des trois
premiers Trimestres de l'Année Civile et dans les quatre-vingt-dix jours suivant la fin du
quatrième Trimestre.

Il indiquera les quantités d'Hydrocarbures Liquides enlevées au titre de la redevance minière
proportionnelle, les quantités d'Hydrocarbures Liquides consommées par le Contracteur dans
les Travaux Pétroliers au cours du Trimestre civil, ainsi que les sommes payées par le
Contracteur au titre de la redevance sur ces dernières quantités.
ARTICLE 29

F - ETAT DES QUANTITES D'HYDROCARBURES LIQUIDES TRANSPORTEES AU
COURS DU MOIS.

Cet état doit parvenir au Congo au plus tard le 28ème jour de chaque Mois.

Il indiquera, par champ, les quantités d'Hydrocarbures Liquides transportées au cours du mois
précédent, entre le champ et le point d'exportation ou de livraison, ainsi que l'identification
des canalisations utilisées et le prix du transport payé lorsque celui-ci est effectué par des
tiers. L'état indiquera, en outre, la répartition provisoire résultant de l'Article 27 ci-dessus
entre les Parties des produits ainsi transportés.

ARTICLE 30

G - ETAT DES ENLEVEMENTS DU MOIS.

Cet état doit parvenir au Congo au plus tard le 28ème jour de chaque Mois.

Il indiquera, par champ, les quantités d'Hydrocarbures Liquides effectivement enlevées pour
exportation ou livraison par chaque Partie ou remises à elle, au cours du mois précédent, en
application des stipulations du Contrat.

En outre, chaque entité constituant le Contracteur, fera parvenir au Congo, dans le même
délai et pour son propre compte, un état des quantités d'Hydrocarbures Liquides qu'elle a
enlevées pour exportation ou livraison, en donnant toutes indications concernant chaque

opération d'enlèvement ou de livraison (acheteur, navire, prix, destination finale, etc).

En annexe à cet état, seront jointes toutes autres informations relatives aux ventes
commerciales de chaque entité du Contracteur, notamment les factures et les connaissements.

Le Congo pourra, moyennant un préavis raisonnable, avoir accès aux contrats de vente des
Hydrocarbures à des tiers.

ARTICLE 31

H - ETAT DE RECUPERATION DES COUTS PETROLIERS.

Dans les soixante jours suivant la fin de chacun des trois premiers Trimestres de l'Année
Civile et dans les quatre-vingt-dix jours suivant la fin du quatrième Trimestre, le Contracteur
fait parvenir au Congo un état des réalisations présentant, pour le Trimestre concerné, le
détail du compte des Coûts Pétroliers permettant, notamment, de faire ressortir pour chaque

entité composant le Contracteur :

1 ) les Coûts Pétroliers restant à récupérer à la fin du Trimestre précédant le Trimestre
concerné ; =

2 ) l'indice d'actualisation prévu à l'Article 3.7 du Contrat pour le Trimestre concerné ;

À
— FENTE
Ÿ 26

3 ) les Coûts Pétroliers afférents aux activités du Trimestre concerné ;

4 } les Coûts Pétroliers récupérés au cours du Trimestre avec indication, en quantités et en
valeur, de la production affectée à cet effet ;

5 ) les sommes venues en diminution des Coûts Pétroliers au cours du Trimestre concerné ;

6 ) les Coûts Pétroliers restant à récupérer à la fin du Trimestre concerné.

ARTICLE 32
1 - INVENTAIRE DES STOCKS D'HYDROCARBURES LIQUIDES
Cet état doit parvenir au Congo au plus tard le 28ème jour de chaque Mois.
Il indiquera, pour le mois précédent et par lieu de stockage :
1 ) les stocks du début du mois ;
2 ) les entrées en stock au cours du mois ;
3 ) les sorties de stock au cours du mois ;
4 ) les stocks théoriques à la fin du mois ;
5 ) les stocks mesurés à la fin du mois ;

6 ) l'explication des écarts éventuels.

ARTICLE 33

. ETAT DES BIENS MEUBLES ET IMMEUBLES ACQUIS, CRÉES, LOUES OÙ
FABRIQUES.

Le Contracteur tiendra en permanence dans la Comptabilité un état détaillé de tous les biens
meubles et immeubles acquis, créés, loués ou fabriqués pour les besoins des Travaux
Pétroliers, en distinguant ceux qui sont propriété du Congo en vertu des stipulations de
l'Article 13 du Contrat et les autres.

Cet état comporte la description et l'identification de chaque bien, les dépenses s'y rapportant,
le prix de revient et la date d'acquisition, de création ou de fabrication, et, le cas échéant, la
date de fin d'affectation aux Travaux Pétroliers (sortie) et le sort qui lui est réservé dans ce
dernier cas.

L'état susvisé est transmis au Congo au plus tard le 90ème jour de chaque Année Civile pour
l'Année Civile précédente.
CHAPITRE VIN - DECLARATIONS ET QUITUS FISCAUX

ARTICLE 34

K - DECLARATIONS FISCALES

Chaque entité constituant le Contracteur sera assujettie individuellement à l'impôt sur les
sociétés conformément à l'Article 11.2 du Contrat et au Code des Hydrocarbures. Elle se
conformera aux exigences des lois et règlements en vigueur, notamment le Code Général des
Impôts, en ce qui concerne le classement des recettes, la détermination de l'assiette fiscale, la
tenue et publication des livres et registres ainsi que la mise à la disposition de ces livres et
registres à l'administration fiscale congolaise pour d'éventuels contrôles

Chaque entité constituant le Contracteur préparera et déposera une déclaration de revenus
couvrant son Impôt sur les Sociétés et la soumettra au Congo avec toute la documentation
requise à titre de pièces justificatives de ses obligations en matière d'Impôt sur les Sociétés

Afin de permettre aux entités composant le Contracteur de remplir leurs obligations de
déclaration fiscale conformément à l'Article 11.2 du Contrat, le Congo déterminera après
consultation du Contracteur, la forme de ladite déclaration adaptée au Contrat de Partage de
Production.

Aux fins de l'application des dispositions de l'Article 11.2 du Contrat et pour chaque Année
Civile, les entités constituant le Contracteur fourniront au Congo et à l'administration fiscale
congolaise les informations suivantes :

A)- les recettes provenant des ventes d'Hydrocarbures Liquides acquis en vertu des
Articles 7 et 8 du Contrat;

B)- les dépenses et autres charges déductibles conformément à l'Article 7 du Contrat et
au Code des Hydrocarbures ;

C}- l'assiette imposable de chaque entité est égale à la différence entre le montant des
recettes définies en A)- auquel s'ajoute le montant de l'impôt à payer par le Congo à
l'administration fiscale congolaise au nom et pour le compte de ladite entité et le
montant des dépenses et autres charges définies en B)-;

D}- l'impôt sur les sociétés de chaque entité, calculé au taux de trente-cinq pour cent
(35%) appliqué à l'assiette ci-dessus.

Le Congo paiera et acquittera, au nom et pour le compte de chaque entité, l'impôt sur les
sociétés de l'entité, conformément à la législation en vigueur

A réception de ces déclarations de revenus ainsi que des pièces justificatives, le Congo
fournira gratuitement à chaque entité constituant le Contracteur les quittances officielles
accusant réception du paiement de l'impôt sur les Sociétés émises au nom de chaque entite
constituant le Contracteur par les autorités fiscales compétentes du Congo

